Atkinson, J.
A fi. fa. based on a judgment in a suit upon a promissory note against E. F. Hartfelder as maker, and named persons as indorsers, issued in July, 1913, was levied on described land as the property of E. F. Hartfelder. A statutory claim was interposed by Catherine Hartfelder. On the trial it appeared that the defendant in fi. fa. acquired a deed to the land on December 31, 1909; and on January 3, 1910, he conveyed it to a third person, who on the same day conveyed it to the claimant, who was the wife of E. F. Hartfelder. There was evidence tending to show that the claimant did not pay any valuable consideration for the land, and that the last two deeds just mentioned did not express the true consideration, and that at the time of the conveyance the debt on which the judgment was based existed. Also, that E. F. Hartfelder was financially embarrassed and of doubtful solvency. Held, that the court should have submitted to the jury the question whether the two conveyances before mentioned, and relied on by the claimant to show title in hersalf, were void as against creditors.

Judgment reversed.


All the Justices concur.